       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    (Kansas City Docket)

UNITED STATES OF AMERICA,

                           Plaintiff,

      v.                                             Case No.    20-CR-20078-DDC/TJJ

RAYMOND EDWARDS and
RENATA EDWARDS,

                           Defendants.



                                         INDICTMENT

       The Grand Jury charges:

       Background

       At all times material to this indictment:

               Defendants

       1.      Defendant Raymond Edwards and his wife, Renata Edwards, owned and operated

a computer battery and device accessory company based in Johnson County, Kansas.

       2.      Defendant Renata Edwards managed the company on a daily basis.

       3.      Through the entities described below, defendants Raymond and Renata Edwards

employed multiple individuals, transacted business through online sites, and shipped products to

customers via the United States Postal Service.

               Entities

       4.      By January 2011, defendants Raymond and Renata Edwards established Quintic

LLC in Overland Park, Kansas. By February 2011, defendants Raymond and Renata Edwards

created a Quintic LLC account on Amazon to sell computer batteries and device accessories
       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 2 of 16




under the name “Renata Edwards/TR Authorized Seller.” By 2006, defendants Raymond and

Renata Edwards created a Quintic business account with PayPal.

       5.      By April 2011, defendants Raymond and Renata Edwards established Synaglobe,

a Limited Liability Company in Overland Park, Kansas. Synaglobe did business as Genesis

Batteries. By 2004, defendants Raymond and Renata Edwards created a Synaglobe business

account with PayPal.

       6.      Defendants Raymond and Renata Edwards sold computer batteries and device

accessories from their home in Overland Park, Kansas, via the Internet through an account with

Amazon using the name “N Edwards/Genesis Batteries” established in April 2011. In November

2011, Amazon prohibited Genesis Batteries from continuing its sales.

       7.      By June 2011, defendants Raymond and Renata Edwards established a website at

batteryfox.com for the sale of computer batteries and device accessories. This batteryfox.com

website was associated with the Synaglobe PayPal account.

       8.      By November 2011, defendants Raymond and Renata Edwards conducted

business via the Internet through an account with eBay under the user identification

“batteryfox7” selling computer batteries and device accessories. By December 2011, defendants

Raymond and Renata Edwards created a Synaglobe PayPal account linked to eBay user

identification batteryfox7.

       9.      By November 2011, defendants Raymond and Renata Edwards created a

Synaglobe storefront on Sears.com known as “Battery Fox” selling computer batteries and

device accessories.

       10.     By March 2012, defendants Raymond and Renata Edwards established a website

at tech-rover.com for the sale of computer batteries and device accessories.


                                                2
       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 3 of 16




       11.     By April 2012, defendants Raymond and Renata Edwards conducted business

through Tech Rover, selling computer batteries and device accessories via the Internet through

an account with Amazon using the name “Tech Rover.” In April 2014, Amazon prohibited Tech

Rover from continuing its sales.

       12.     In April 2013, defendants Raymond and Renata Edwards established Casper Hills

LLC at a warehouse business facility in Lenexa, Kansas. Casper Hills did business as Tech

Rover, which was selling computer batteries and device accessories via the Internet through an

account with Amazon.

       13.     By May 2013, defendants Raymond and Renata Edwards utilized a website at

techrover.com for the sale of computer batteries and device accessories.

       14.     By September 2013, defendants Raymond and Renata Edwards established an

account with Amazon using the name “Tech RoverCA/Tech Rover Canada” to sell computer

batteries and device accessories. In April 2014, Amazon prohibited Tech Rover CA/Tech Rover

Canada from continuing its sales.

               Financial Institutions

       15.     PayPal was a worldwide online payments system that performed payment

processing for online vendors, auction sites, and other commercial users. Defendants Raymond

and Renata Edwards utilized PayPal for Synaglobe and batteryfox7 business transactions.

       16.     Wells Fargo was a financial institution the deposits of which were insured by the

Federal Deposit Insurance Corporation.

               a.      Defendants Raymond and Renata Edwards established a Synaglobe

       account at Wells Fargo by April 2011, ending in number 5700. That account contained

       proceeds from the sale of computer batteries and device accessories via Sears.com, from

       the Amazon merchant N Edwards/Genesis Batteries, and a Synaglobe PayPal account.
                                                3
       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 4 of 16




               b.      Defendants Raymond and Renata Edwards established a Synaglobe

       account at Wells Fargo by April 2011, ending in number 5734. That account contained

       proceeds from the sale of computer batteries and device accessories via a Synaglobe

       PayPal account. Funds flowed between Wells Fargo accounts ending in numbers 5700

       and 5734.

               c.      Defendants Raymond and Renata Edwards established a Casper Hills LLC

       business checking account at Wells Fargo by March 2012, ending in number 0875. That

       account contained proceeds from the sale of computer batteries and device accessories

       from the Amazon merchant Tech Rover and the Amazon merchant TechRoverCA/Tech

       Rover Canada.

               d.      Defendants Raymond and Renata Edwards established a checking account

       at Wells Fargo, ending in number 6084. That account contained proceeds from the sale

       of computer batteries and device accessories via transfer from a Commerce Bank account

       that originated from the E-Trade Financial account ending in number 6197.

       17.     Bank of America was a financial institution the deposits of where were insured by

the Federal Deposit Insurance Corporation. Defendants Raymond and Renata Edwards

established a checking account at Bank of America ending in number 7246. That account

contained proceeds from the sale of computer batteries and device accessories via transfers from

the Wells Fargo account ending in number 5700.

       18.     E-Trade Financial Corporation was a financial services company that offered

online discount stock brokerage services for self-directed investors and banking services to retail

investors, such as sweep deposits and savings products. Defendants Raymond and Renata

Edwards established a Quintic checking account at E-Trade Financial in April 2012, ending in


                                                 4
        Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 5 of 16




number 6197. That account contained proceeds from the sale of computer batteries and device

accessories from the Amazon merchant Renata Edwards/TR Authorized Seller.

               Trademark Holders

        19.    Dell was a multinational computer technology company that developed, sold,

repaired, and supported computers and related products and services. Dell had marks registered

on the principal register in the United States Patent and Trademark Office that were in use on

computer batteries.

        20.    Hewlett-Packard was a multinational information technology company that

developed and provided a wide variety of hardware components as well as software and related

services to consumers. Hewlett-Packard had marks registered on the principal register in the

United States Patent and Trademark Office that were in use on computer batteries.

        21.    Sony Corporation was a multinational conglomerate corporation with diversified

business including consumer and professional electronics. Sony had marks registered on the

principal register in the United States Patent and Trademark Office that were in use on computer

batteries.

        22.    Apple Inc. was a multinational technology company that designed, developed,

and sold consumer electronics, computer software, and online services. Apple had marks

registered on the principal register in the United States Patent and Trademark Office that were in

use on computer batteries and device accessories.

        23.    Samsung was a multinational conglomerate company that includes Samsung

Electronics involved in the design, development, manufacture, and sale of high-tech electronics

and digital media. Samsung had marks registered on the principal register in the United States

Patent and Trademark Office that were in use on computer batteries and device accessories.


                                                5
       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 6 of 16




       24.     Underwriters Laboratories (UL) was a global independent safety science company

with expertise innovating safety solutions in electricity, sustainability, renewable energy, and

nanotechnology. UL helps safeguard people, products, and places. UL had certification marks

registered on the principal register in the United States Patent and Trademark Office that were in

use on computer batteries and device accessories. The UL marks certified the safety standards of

the computer batteries and device accessories and that authorized persons manufactured the

products in accordance with UL’s processes.

               United States Postal Service

       25.     The United States Postal Service provided domestic mail services for various

classes of mail based on size, weight, content, and service. The Postal Service authorized

companies to be online vendors for the distribution of postage through commercial meters.

       26.     From 2012 through 2015, approximately 64,000 transactions were conducted on

the postage meters assigned to Synaglobe, TechRover, Optima, Battery Fox, and Quintic. Each

transaction through the postage meters identified the weight of the product shipped, which

created the charge to Synaglobe, TechRover, Optima, Battery Fox, or Quintic.

       27.     To utilize the postage meters, customers such as Synaglobe and TechRover

entered agreements with the Postal Service to use postage evidencing systems.

       Scheme to Defraud

       28.     Beginning on or about May 3, 2011, and continuing through on or about July 8,

2015, the dates being approximate and inclusive, the defendants,

                                    RAYMOND EDWARDS
                                           and
                                     RENATA EDWARDS,

created a scheme to defraud the United States Postal Service through postage meters and the

amount of postage paid for the parcels and mail matter to be delivered by the Postal Service.
                                                 6
          Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 7 of 16




          29.    To execute this scheme to defraud, the defendants intentionally set the postage

meters to underpay the amount of postage for the parcels’ weight and classification. The scheme

to defraud enabled the defendants on average to pay $1.00 of postage when they should have

paid approximately $1.75, defrauding the Postal Service of approximately $400,000.

                                                   COUNT 1
                      (Conspiracy to Traffic in Counterfeit Goods and Labels)

          30.    Paragraphs one through twenty-nine are incorporated as though fully set out

herein.

          31.    Beginning on or about February 2011, and continuing through on or about July 8,

2015, the dates being approximate and inclusive, in the District of Kansas and elsewhere, the

defendants,

                                           RAYMOND EDWARDS
                                                  and
                                            RENATA EDWARDS,

knowingly conspired and agreed together, with each other, and with other persons both known

and unknown to the grand jury, to commit the following offenses:

                 a.           intentionally trafficked in goods, such as these computer batteries and

          device accessories:

                         i.          Apple computer batteries

                        ii.          Dell computer batteries;

                       iii.          Hewlett-Packard computer batteries;

                       iv.           Samsung computer batteries;

                        v.           Sony computer batteries;

                       vi.           Other computer batteries associated with Underwriters

                 Laboratories;

                                                        7
Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 8 of 16




            vii.           Apple adapters;

            viii.          Dell adapters;

             ix.           Samsung adapters;

              x.           Samsung cellphone covers;

             xi.           Sony adapters; and

            xii.           Other adapters associated with Underwriters Laboratories; and

knowingly used these counterfeit marks on and in connection with such goods:

               i.          Apple;

              ii.          Dell;

             iii.          Hewlett-Packard;

             iv.           Samsung;

              v.           Sony; and

             vi.           Underwriters Laboratories,

which was in violation of Title 18, United States Code, Section 2320(a)(1); and

       b.           intentionally trafficked in labels and stickers, knowing that a counterfeit

mark had been applied, the use of which was likely to cause confusion, to cause mistake,

and to deceive, which was in violation of Title 18, United States Code, Section 2320(a)(2).

32.    This was all in violation of Title 18, United States Code, Section 2320(a).




                                              8
         Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 9 of 16




                                          COUNTS 2-22
                               (Trafficking in Counterfeit Goods)
         33.    Paragraphs one through thirty-two are incorporated as though fully set out herein.

         34.    On or about the dates below, in the District of Kansas, the defendants,

                                    RAYMOND EDWARDS
                                           and
                                     RENATA EDWARDS,

intentionally trafficked and attempted to traffic in the goods listed below, knowingly using the

specified counterfeit marks on and in connection with such goods.

 Count         Date      Counterfeit Good            Counterfeit Mark             Trademark
                                                                             Registration Number
   2       August 13,   Computer battery      Hewlett-Packard mark           4,272,548
           2013                               consisting of the letters
                                              “H” and “P” in a circle
   3       August 23,   Computer battery      Hewlett-Packard mark           1,842,724
           2013
   4       September    Power adapter         Underwriters Laboratories      2,391,140
           3, 2013                            mark
   5       March 19,    Computer battery      Hewlett-Packard mark           4,272,548
           2014                               consisting of the letters
                                              “H” and “P” in a circle
   6       March 21,    Computer battery      Hewlett-Packard mark           4,272,548
           2014                               consisting of the letters
                                              “H” and “P” in a circle
   7       March 22,    Computer battery      Hewlett-Packard mark           4,272,548
           2014                               consisting of the letters
                                              “H” and “P” in a circle
   8       May 23,      Computer battery      Underwriters Laboratories      1,123,070
           2014                               mark
   9       May 23,      Computer battery      “SAMSUNG” mark                 2,882,774
           2014                               consisting of word
                                              “Samsung” translated from
                                              Korean into English as
                                              “Three Stars”
   10      September    Computer battery      Dell mark consisting of        3,215,023
           24, 2014                           word “Dell” with a stylized
                                              “E” in a diamond shape
                                              that appears as a slanted
                                              “E” within the word


                                                 9
     Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 10 of 16




11     September     Computer battery     Apple mark consisting of      3,679,056
       30, 2014                           the design of an apple with
                                          an apparent bite removed
12     December      Computer battery     Dell mark consisting of       3,215,023
       29, 2014                           word “Dell” with a stylized
                                          “E” in a diamond shape
                                          that appears as a slanted
                                          “E” within the word
13     February 4,   Computer battery     Hewlett-Packard mark          4,272,548
       2015                               consisting of the letters
                                          “H” and “P” in a circle
14     July 8,       Computer battery     Sony mark consisting of       1,622,127
       2015                               word “SONY”
15     July 8,       Power adapter        Sony mark consisting of       1,622,127
       2015                               word “SONY”
16     July 8,       Power adapter        Underwriters Laboratories     2,391,140
       2015                               mark
17     July 8,       Computer battery     Underwriters Laboratories     1,123,070
       2015                               mark
18     July 8,       Computer battery     Dell mark consisting of       3,215,023
       2015                               word “Dell” with a stylized
                                          “E” in a diamond shape
                                          that appears as a slanted
                                          “E” within the word
19     July 8,       Power adapter        Dell mark consisting of       3,215,023
       2015                               word “Dell” with a stylized
                                          “E” in a diamond shape
                                          that appears as a slanted
                                          “E” within the word
20     July 8,       Computer battery     Apple mark of “Apple”         3,928,818
       2015                               consisting of standard
                                          characters without claim to
                                          any particular font, style,
                                          size, or color
21     July 8,       Power adapter        Apple mark consisting of      3,679,056
       2015                               the design of an apple with
                                          an apparent bite removed
22     July 8,       Power adapter        “SAMSUNG” mark                2,214,833
       2015                               consisting of word
                                          “Samsung” translated from
                                          Korean into English as
                                          “Three Stars”


     35.    Each was in violation of Title 18, United States Code, Sections 2 and 2320(a)(1).


                                            10
        Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 11 of 16




                                              COUNTS 23-27
                                    (Trafficking in Counterfeit Labels)
        36.          Paragraphs one through thirty-five are incorporated as though fully set out herein.

        37.          On or about July 8, 2015, in the District of Kansas, the defendants,

                                         RAYMOND EDWARDS
                                                and
                                          RENATA EDWARDS,

intentionally trafficked and attempted to traffic in the labels and stickers listed below, knowing

that a counterfeit mark had been applied thereto, the use of which was likely to cause confusion,

to cause mistake, and to deceive.

 Count                Label                      Counterfeit Mark                 Registration Number
  23          Dell                  Dell mark consisting of word “Dell” with      3,215,023
                                    a stylized “E” in a diamond shape that
                                    appears as a slanted “E” within the word
   24         Hewlett-Packard       Hewlett-Packard mark consisting of the        4,272,548
                                    letters “H” and “P” in a circle
   25         Samsung               “SAMSUNG” mark consisting of word             2,882,774
                                    “Samsung” translated from Korean into
                                    English as “Three Stars”
   26         Sony                  Sony mark consisting of word “SONY”           1,622,127
   27         Underwriters          Underwriters Laboratories mark                2,391,140
              Laboratories


        38.          Each was in violation of Title 18, United States Code, Sections 2 and 2320(a)(2).




                                                      11
      Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 12 of 16




                                         COUNTS 28-42
                                           (Mail Fraud)
       39.     Paragraphs one through thirty-eight are incorporated as though fully set out herein.

       40.     Beginning on or about May 3, 2011, and continuing through on or about July 11,

2015, the dates being approximate and inclusive, in the District of Kansas, the defendants,

                                    RAYMOND EDWARDS
                                           and
                                     RENATA EDWARDS,

with the intent to defraud, devised the scheme to defraud the United States Postal Service and to

obtain money and property by materially false and fraudulent pretenses, representations, and

promises.

       41.     On or about the dates listed below, in the District of Kansas, for the purpose of

executing the scheme to defraud, the defendants, knowingly placed in an authorized depository

for mail, to be sent and delivered by the Postal Service, the following matter.

     Count          Date             United States Postal Service Tracking
                                                    Number
       28     April 26, 2014         420945209400116901079585800142
       29     May 5, 2014            420327929400116901079585865837
       30     May 24, 2014           420980349400116901079585861082
       31     June 3, 2014           420982729400116901079585889291
       32     June 4, 2014           420928079400116901079585889499
       33     June 5, 2014           420975049400116901079585884234
       34     June 6, 2014           420980239400116901079585884111
       35     July 31, 2014          420421049400116901079585849325
       36     August 1, 2014         420954049400116901079585849561
       37     May 8, 2015            420515349400116901079585520026
       38     May 18, 2015           420606599400116901079585523959
       39     May 30, 2015           420386329400116901079585597615
       40     June 2, 2015           420770709400116901079585590876
       41     June 4, 2015           420021349400116901079585596564
       42     June 10, 2015          420009119400116901079585505542


       42.     Each was done in violation of Title 18, United States Code, Sections 2 and 1341.


                                                12
       Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 13 of 16




                                FORFEITURE ALLEGATION I

       43.     The allegations contained in Count 1-27 of the Indictment are realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 2323 and Title 28, United States Code, Section 2461(c).

       44.     Upon conviction of one or more offenses in Counts 1-27, the defendants,

                                    RAYMOND EDWARDS
                                           and
                                     RENATA EDWARDS,

shall forfeit to the United States any and all property that 1) the making or trafficking of which is

prohibited; 2) any property used, or intended to be used, in any manner or part to commit or

facilitate the commission of the offense; and/or 3) any property constituting or derived from any

proceeds obtained directly or indirectly as a result of the commission of the offense, including,

but not limited to:

               a.      A personal forfeiture money judgment in the amount of $1,000,000;

               b.      $16,477.84 from Wells Fargo Account #XXX5700;

               c.      $18,351.70 from Wells Fargo Account #XXX6084;

               d.      $149,169.45 seized from Capitol Federal representing closing proceeds

       from a real property sale;

               e.      $91,132.44 from E*TRADE Account #XXX6197;

               f.      $44,650.60 from Bank of America Account #XXX7246;

               g.      $5,282.64 from Paypal Account #XXX0976;

               h.      $2,101.77 from Wells Fargo Account #XXX1808;

               i.      $593.10 from Wells Fargo Account #XXX5734;

               j.      $1,602.27 from Wells Fargo Account #XXX1337;
                                                 13
      Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 14 of 16




               k.      $1,081.89 from Wells Fargo Account #XXX1048; and

               l.      All computer batteries, adapters, power supplies, cables, covers, labels,

       and stickers seized and purchased by the Federal Bureau of Investigation or other

       agencies during the investigation.

       45.     This is all pursuant to Title 18, United States Code, Section 2323(b).

                               FORFEITURE ALLEGATION II

       46.     The allegations contained in Count 28-42 of the Indictment are realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

       47.     Upon conviction of one or more offenses in Counts 28-42, the defendants,

                                    RAYMOND EDWARDS
                                           and
                                     RENATA EDWARDS,

shall forfeit to the United States any property, real or personal, which constitutes or is derived

from proceeds traceable to the offenses, including but not limited to a personal forfeiture money

judgment in the amount of $400,000.




                                                 14
      Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 15 of 16




       48.     This is all pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c).

                                                      A TRUE BILL.




Dated: November 18, 2020                              s/Foreperson
                                                      FOREPERSON


/s/ D. Christopher Oakley, #19248, and Ryan J. Huschka, #23840, for
STEPHEN R. MCALLISTER
United States Attorney
District of Kansas
500 State Avenue, Suite 360
Kansas City, Kansas 66101
(913) 551-6730
(913) 551-6541 (fax)
Stephen.McAllister@usdoj.gov
Ks. S. Ct. No. 15845

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                15
         Case 2:20-cr-20078-DDC-TJJ Document 1 Filed 11/18/20 Page 16 of 16




PENALTIES:

Ct. 1:         18 U.S.C. § 2320(a)
               Conspiracy to Traffic in Counterfeit Trademark Goods & Counterfeit Trademark
               Labels

         #     NMT 10 Years Imprisonment
         #     NMT $2,000,000 Fine
         #     NMT 3 Years Supervised Release
         #     $100 Special Assessment
         #     Forfeiture Allegation I

Cts. 2-22      18 U.S.C. § 2320(a)(1)
               Trafficking in Counterfeit Trademark Goods

         #     NMT 10 Years Imprisonment
         #     NMT $2,000,000 Fine
         #     NMT 3 Years Supervised Release
         #     $100 Special Assessment
         #     Forfeiture Allegation I

Cts. 23-27     18 U.S.C. § 2320(a)(2)
               Trafficking in Counterfeit Trademark Labels

         #     NMT 10 Years Imprisonment
         #     NMT $2,000,000 Fine
         #     NMT 3 Years Supervised Release
         #     $100 Special Assessment
         #     Forfeiture Allegation I

Cts. 28-42     18 U.S.C. §§ 2 and 1341
               Mail Fraud

         #     NMT 20 Years Imprisonment
         #     NMT $250,000 Fine
         #     NMT 3 Years Supervised Release
         #     $100 Special Assessment
         #     Forfeiture Allegation II




                                              16
